Citation Nr: 1455122	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1979 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and in July 2009 that denied service connection for multiple sclerosis.

In August 2013 the Veteran testified during a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.  

The Veteran's claim was remanded by the Board in October 2013 for additional development.  The matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in December 2013 the Veteran submitted a Waiver of the 30 Day Waiting Period for his claim and indicated that he waived his right to have the case sent back to the Agency of Original Jurisdiction (AOJ) should he submit evidence at a later time.  As such a remand is not required for the AOJ to consider the new evidence.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

MS is not related to the Veteran's military service.


CONCLUSION OF LAW

Service connection for MS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

By letters dated in April 2008 and April 2009, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claim.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and elicited testimony from the Veteran concerning his contentions.  Based in part on the Veteran's contentions during the hearing, the Board subsequently remanded the claim for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In that regard, the Board notes that its October 2013 remand directed the AOJ to attempt to locate emergency room records from a military hospital in the vicinity of Fort Campbell, Kentucky, to which the Veteran claimed to have been transported after an in-service incident.  A negative response was received from Blanchfield Army Community Hospital in November 2013.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in March 2014.  The resulting opinion was based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board has considered the Veteran's request that the VA examiner be a neurologist.  Although the VA examiner was not board certified in neurology, the Board finds no evidence to suggest that the examiner was unqualified to provide the opinion rendered and the Veteran has not provided any evidence to support such a charge.  As such, the Board concludes that another VA examination is not required.

Based on the attempts to obtain records from the Blanchfield Army Community Hospital, the association of the Veteran's personnel file, the March 2014 VA examination, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, MS is presumed to have been incurred in service if manifest to a compensable degree within 7 years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with MS within 7 years of service and, as will be discussed, the Board finds the opinions concluding that the Veteran did have undiagnosed MS within that time period to be of no or extremely limited probative weight.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that his MS that was first diagnosed in 2006 actually began during his military service.

The Veteran's service treatment records include a July 1979 Report of Medical History at the Veteran's entrance into service where he reported a history of nervous stomach, but otherwise denied ongoing problems.  He described his health as good and denied a history of painful shoulders, recurrent back pain, and neuritis.  During service, the Veteran complained of stomach problems and sore throats on multiple occasions.  In addition, in January 1980 he was treated for knots in the lower right leg that swelled up when running.  The assessment was muscle hernia.  In July 1980, the Veteran complained of a one-day history of right thumb pain after spraining it playing basketball.  In August 1980, the Veteran also was treated for a possible sprain of his left foot.  In January 1981, the Veteran described having a bad cold and sore throat.  He had been coughing up blood and experienced nose bleeds when sleeping.  He was treated with Robitussin.  In February 1982, there was a one-day history of nose bleeds with nasal congestion.  The Veteran reported a history of nose bleeds.  He also reported headaches on several occasions.  The service treatment records indicate that the Veteran did not request a medical examination at separation and review of the medical records did not indicate that an examination was required.  

After service, in August 2006 the Veteran was seen for complaints of bilateral shoulder pains that actually were in the rhomboidal region.  He had been experiencing the pains for about one month and sometimes the pains radiated down the arm.  He denied numbness, tingling, or decreased grip.  On examination, there was tenderness in the bilateral rhomboidal region, but reflexes were normal and grip was good.  The diagnosis was rhomboidal strain.  In October 2006, the Veteran was seen for soreness in the left shoulder and neck, as well as some numbness in the fingers.  The assessment was persistent pain and numbness of questionable etiology.  The Veteran was scheduled for an MRI.

A November 2006 MRI showed multiple lesions on the brain and cervical spine and the Veteran was diagnosed with MS.  After the MRI in November 2006, the Veteran reported ongoing tingling in the left fingertips and possibly decreased grip strength.  In a subsequent November 2006 record, the Veteran reported a history of frequent nose bleeds and numbness in his entire hand in the morning, which could be resolved by shaking it.  Otherwise, an entire review of systems was obtained and was negative other than the history of present illness.  A mid-November 2006 private treatment record at the Wake Forest University Baptist Medical Center's MS Clinic noted a "four month history of symptoms" that included a gradual onset of tingling in his bilateral hands in the first and second digits that was persistent and actually improved over a few weeks and resolved to only involve his left hand.  He also described neck and left shoulder pain.  There was some weakness in the left arm, but no numbness.  He denied lower extremity symptoms, vision problems, headache, cognitive difficulties, or vertigo, but there had been some fatigue and heat intolerance.  During a follow-up visit to the MS clinic in late November 2006 it was reiterated that the Veteran "only had his history of symptoms for several months of tingling and weakness in his arms."  

In support of his claim, the Veteran submitted multiple statements from friends, family, and co-workers.  Several of these noted a history of nose bleeds for many years.  Other statements from family members have documented symptoms that included headaches, dizziness, and stomach pains for many years.  Many of the statements noted additional symptoms, but did not specifically describe the time of onset and/or noted that they did not know the Veteran until some time after his separation from service.  One of the statements described the Veteran's "gradual decline in his health condition over the past 2 years."  Indeed, a May 2007 statement from the Veteran accompanying several of the buddy statements indicated that the statements were intended to "attest to the health problems [the Veteran] was having that affected my ability to work over the past two years."

In a June 2008 statement, the Veteran reported migraines and nose bleeds since age 15.  In another statement, the Veteran claimed that problems with his lower extremities, such as cramps and muscle pulls, which he experienced in service, were symptoms of MS.  

A January 2009 letter from a private treatment provider noted that the Veteran had not been diagnosed with MS until 2006, but "he did have several MS lesions on his MRI of the brain already present at diagnosis that indicate he could have had the disease for years prior to his diagnosis."  In fact, the treatment provider observed that letters from his family suggested that he suffered from undiagnosed MS from as early as his 20s.  A February 2009 letter from another private physician indicated that, "several years ago [the Veteran] began having severe neck and arm pains and was subsequently diagnosed with multiple sclerosis."

A May 2009 private treatment record noted review of the Veteran's initial diagnosis of MS and earlier treatment records.  The treatment provider indicated that the Veteran experienced dragging of the foot when fatigued or when it was too hot, which used to occur when the Veteran was in the military.  "Unfortunately, they did not realize he had MS at that time and would punish him by making him do sit ups."  The treatment provider stated that it was not unusual for patients to have a variety of undiagnosed neurological conditions.  A May 2009 letter from the above treatment provider noted that other medical professionals had documented complaints that could indicate a diagnosis of MS possibly into the Veteran's 20s and that multiple family members had discussed symptoms that had been ongoing for close to 25 years.

A July 2013 letter from a VA physician indicated that the Veteran was diagnosed with MS in 2006, but had symptoms for many years previously, which included tingling sensations in the arms, legs, and feet, as well as fatigue.  These symptoms began during military service.  The physician opined that the symptoms experienced in the military service symptoms of MS and believed that his MS began during his military service.

During his August 2013 Board hearing, the Veteran alleged that he was treated for numbness and weakness in the limbs, as well as fatigue and dizziness during service.  He also claimed to have sought treatment for the problems within one year of separation from service, but that the private physician had retired and his records were not available.  He claimed to have experienced permanent numbness in the first three fingers of the hand from service.  He contended that he reported on multiple occasions the numbness and tingling in his hands, but that all he was given were creams to put on his hands and arms.

The Veteran was afforded a VA examination in February 2014.  The examiner noted review of the claims file and the Veteran's diagnosis of MS from 2006.  The Veteran reported that his first symptoms began during basic training when he would fall for unknown reasons and that he had left ankle problems that he was told was a sprain.  He started to experience numbness and tingling in the last 3 fingers of the left hand in service, which continued and progressed thereafter.  Finally, he had a total body spasm and sweating episode in 20 degree weather that necessitated being medevaced to a hospital.  Dizziness and falling also had progressed over the years.  Following examination, the examiner opined that it was less likely than not that the Veteran's MS was incurred in or caused by military service.  The rationale included a discussion of the Veteran's documented in-service complaints, including orthopedic and headache problems.  The reports, however, did not include complaints of tingling or numbness of the extremities and there were no other reports within 7 years of discharge.  Review of the medical literature showed that the documented in-service visits were "not typical for complaints compatible with early signs of multiple sclerosis and do NOT provide a nexus for a diagnosis of Multiple Sclerosis 24 years later."

Finally, in support of his claim, the Veteran submitted an April 2014 private independent medical opinion.  The physician noted that the Veteran had multiple neurology opinions indicating that he could have had MS since the early 1980s or even into the 1970s and the physician concluded that "it is at least as likely as not that these symptoms were due to his current diagnosis of MS."  As to a rationale, "On talking with [the Veteran], he certainly was having numbness, tingling, weakness and fatigue back in the late 70s and the early 80s.  He had symptoms consistent with MS at that point."  

Thus, the Veteran has a current diagnosis of MS.  The crucial inquiry, therefore, is whether the current MS disability was incurred in service, within 7 years of service, or is otherwise related to service.  For the reasons and bases set forth below, the Board concludes it is not.

The Board finds there is no credible and competent evidence of record demonstrating continuity of MS symptomatology since service, such as numbness and tingling of the fingers.  In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service symptoms and assertions of a continuity of symptomatology thereafter.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of any in-service MS symptoms and continuity of those symptoms thereafter are inconsistent with the objective medical record and the Veteran's more contemporaneous statements of record.

In that regard and as discussed above, the Board also finds it extremely significant that during his first treatment for the MS symptoms that led to his ultimate diagnosis, in August 2006, he explicitly denied numbness, tingling, or decreased grip and indicated only that he had been experiencing shoulder and neck pains for the past month.  It was not until October 2006, that the Veteran began to report numbness in the fingers.  Moreover, a November 2006 treatment record noted a "four month history of symptoms" that included a gradual onset of tingling in his bilateral hands in the first and second digits that was persistent and actually improved over a few weeks and resolved to only involve his left hand.  He also described neck and left shoulder pain.  There was some weakness in the left arm, but no numbness.  He denied lower extremity symptoms, vision problems, headache, cognitive difficulties, or vertigo, but there had been some fatigue and heat intolerance.  Moreover, the Board has considered the Veteran's claims that he reported numbness and tingling in the extremities on multiple occasions during service, but that no diagnosis or documentation of the complaints was made.  The Board finds it difficult to understand why his service treatment records would include notation of numerous complaints of symptoms such as upset stomach, diarrhea, constipation, and nausea, but do not document the Veteran's numerous alleged complaints of numbness and tingling in the hands.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced a continuity of MS symptoms, such as numbness and tingling of the fingers, from service.  Rather, the Veteran specifically denied such symptoms in August 2006 and later noted that onset of such symptoms began no earlier than 4 months prior to his diagnosis of MS in November 2006.    

In short, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter than to the recent assertions of a continuity of symptomatology following in-service injury, which were made in support of the Veteran's current claim.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his current statements regarding a continuity of symptomatology of MS symptoms such as numbness and tingling of the fingers since service are simply not credible evidence.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of experiencing such ongoing symptoms from service.  Because of the inconsistency, the Board finds that the Veteran's current allegations of a continuity of these symptoms have no probative value.

The Board also has considered the statements from the Veteran's friends, family, and former co-workers made in support of his claim.  The majority of these statements were made by individuals with no personal knowledge or experience as to ongoing symptoms from service (based on the length of time they have known the Veteran) and these can be discounted.  As to the other claims, the Board finds it problematic that the initial tenor of the statements focused on the Veteran's deteriorating health in the previous few years.  As discussed, the Veteran himself wrote a statement accompanying several of the buddy statements indicating that the statements were intended to "attest to the health problems [the Veteran] was having that affected my ability to work over the past two years."  These statements were made in pursuit of SSA benefits and the Board finds the shift in focus in describing the onset of symptoms from 2005 or 2006 to many of the same symptoms ongoing from service after the filing of his claim for VA benefits to be extremely troubling.  The Board also finds the statements describing ongoing symptoms such as headaches and dizziness to be extremely problematic in light of the Veteran's explicit denial of such ongoing symptoms in November 2006.  The Board finds statements made by the Veteran in pursuit of medical treatment of substantially greater probative value than statements made by friends and loved ones in support of the Veteran's claim for VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an individual's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).  As such, the Board ultimately affords these buddy statements minimal probative weight.

In addition, the Board finds the opinions expressed in the March 2014 VA examiner's report of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiner discussed the Veteran's in-service complaints and treatment and the absence of any complaints of numbness or tingling of the extremities.  Instead, review of the medical literature led to the conclusion that the documented symptoms were not typical of complaints compatible with early signs of MS.   The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board also has considered the multiple VA and private medical opinions of record suggesting a possible or definitive link between MS and service.  These opinions, however, were based in whole or in part on the representations of the Veteran and others as to his ongoing symptoms from service.  As discussed above, the Board finds these statements either not credible or incompatible with the other evidence of record.  Several of the statements specifically discuss the Veteran's alleged ongoing numbness and tingling in the extremities from service, which the Board has found not to be credible.  Other opinions do not specify on what reported symptoms they base their opinion, which the Board finds problematic given the demonstrated inconsistencies regarding several of the Veteran's reported ongoing MS symptoms, such as numbness and tingling in the extremities, headaches, and dizziness.  To the extent that the opinions do specify symptoms (other than numbness and tingling of the extremities) reported by the Veteran to have been present since service, given the Veteran's documented problems with accurately and consistently reporting the timing of onset of his MS symptoms (as evidenced by the above discussion), the Board cannot afford the medical opinions based on these statements significant probative weight.  As such, the Board affords all these medical statements limited probative weight.

In conclusion, the most probative medical evidence of record is against finding that the Veteran's current MS had its onset in service, within 7 years of service, or is otherwise related to service.  The Board does not find the Veteran's contentions as to ongoing MS symptoms such as numbness and tingling in the upper extremities or problems with the lower extremities to be credible evidence.  Similarly, the Board finds the other medical opinions and the statements of the Veteran's friends, family, and former co-workers to be substantially outweighed by the other evidence of record.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for MS must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for MS is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


